10/04/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: DA 22-0517


                                        DA 22-0517
                                                                             6

 STATE OF MONTANA,                                                           OCT 0 4 2022
                                                                        Bowen Greenwood
                                                                      Clerk of Supreme Court
              Plaintiff and Appellee,                                    Stato (-11 NAnntan,


       v.                                                             ORDER

 URIEL J. ORTEGA,

              Defendant and Appellant.



       Uriel J. Ortega moves this Court for appointment of counsel in his appeal. As
grounds, he states that he was convicted of a crime for which incarceration was a possibility
and that he is financially unable to retain private counsel to assist him.
       Ortega appeals an August 4, 2022 Big Horn County District Court Order denying
his motions for relief, yet he was convicted in 2013. Ortega is not entitled to appointment
of counsel in this appeal. Section 46-8-104, MCA. He represented himself in District
Court, and he has had a prior appeal of a postconviction matter with this Court.
       In 2018, Ortega previously appealed the Big Horn County District Court's Order
denying his Petition for Postconviction Relief. Ortega v. State, No. DA 18-0172, 2018 MT
225N, 2018 Mont. LEXIS 305. As Ortega provides, "[o]n May 14, 2013, Ortega pled
guilty to felony Criminal Possession of Dangerous Drugs, in violation of § 45-9-102, MCA,
and was sentenced to time served (approximately 273 days)." Ortega, ¶ 3. Ortega raised
claims of ineffective assistance of counsel. Ortega, ¶ 3. We affirmed the District Court's
denial because his petition for relief was time-barred, pursuant to Montana statutes.
Ortega,1 5-6.
       Ortega's instant appeal is not properly before this Court. Ortega's assertion of a
fundamental miscarriage of justice does not apply here. Ortega cannot raise an issue now
about the resulting deportation from pleading guilty when he did not appeal his conviction
and sentence in 2013 and then waited more than four years to seek postconviction relief.
Ortega, ¶ 3. Ortega is barred to challenge his conviction and sentence after more than nine
years have elapsed. This Court observes that Ortega discharged his Montana sentence in
2013 and that Ortega is currently serving a sentence in federal prison in California.
Therefore,
      IT IS ORDERED that Ortega's Motion for Appointment of Counsel is DENIED.
      For the foregoing reasons,
      IT IS FURTHER ORDERED that Ortega's instant appeal is DISMISSED sua
sponte.
      The Clerk of the Supreme Court is directed to close this case as of this Order's date.
      The Clerk is further directed to provide a copy to counsel of record and to Oriel J.
Ortega personally.     Le,
      DATED this     LA    day of October, 2022.




                                                               Chief Justice